TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-06-00380-CR




                            Kenneth James Reynolds, Appellant

                                              v.

                                The State of Texas, Appellee



           FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
    NO. 657360, HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                           __________________________________________

                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed on Appellant’s Motion

Filed: August 29, 2006

Do Not Publish